DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-14 and 21-35 have been cancelled.  Claims 15-20 and 36-49 are pending.  Claims 36-49 are new.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected in the official action dated 04/16/2020 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 36-43 and 45-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over BASSON (US Publication 2002/0161582) in view of THOMSON (US Patent 10,388,272) and EAGLEMAN (US 2018/0233163).
Regarding claim 15,
	BASSON teaches a communication method for hearing impaired communications, comprising:
providing a speech training device (100 in fig. 1) to a hearing impaired user ([0017] teaches converting speech signals into a spectral feature which is then visually indicated to a hearing impaired user; also see [0022]).
Basson fails to expressly teach that the speech training device is configured to teach the hearing impaired user how to speak; and the further elements of the claim.
THOMSON teaches a training speech recognition system configured to teach the hearing impaired user how to speak (column 52:51-61 teaches, “ … a term may be added … for training by a module …In some embodiments, in addition to the term being added to the lexicon, an indication of how the term is to be pronounced may also be added to the lexicon.”)
providing the haptic output device to a hearing impaired user, the haptic output device configured to be releasably coupled to the hearing impaired user (col. 6:37-47 teaches device 104 or 106 as a wearable device which may be a watch or a glasses; col. 19:6-8 teaches that device 104,106 provides a haptic output);
	receiving, by the haptic output device, a speech input from a non-hearing impaired person, the speech input directed to the hearing impaired user (col. 7:32-36 teaches that device 106 provides audio from a microphone to device 104 and vice versa);
	providing, by the haptic output device, a haptic output signal to an actuator, the actuator in electrical communication with the haptic output device (col. 19:3-8 teaches that device 104 or 106 provides a tactile feedback to the user); and
	actuating the actuator in response to the haptic output signal, wherein actuating the actuator provides a haptic sensation to the hearing impaired user (col. 19:6-8 teaches the vibration of buttons or generation of force feedback, thus teaching an actuator which is required for generating said vibrations of force feedback output).
	Before the effective filing date of the invention, it would have been obvious to modify Basson per the teachings of Thomson, providing haptic output capabilities, as thus would allow users of the Basson device having various disabilities and impairments to receive alerts and information without needing audible prompts.  
	Basson modified by Thomson teaches providing a training to the hearing impaired user, the combination of teachings fails to expressly teach that the training is configured to teach the hearing impaired user how to interpret haptic sensations provided by a haptic output device.
 ([0075] teaches promoting “provision of communications to the user, through an array of tactile interface devices… includ[ing] rapidly training a user to learn to correctly identify speech components associated with haptic outputs provided through an array of tactile interface devices, by providing pre-recorded speech with time-locked haptic outputs through the array of tactile interface devices.)
Before the effective filing date of the invention, it would have been obvious to further modify the combined teachings of Basson and Thomson system such that it includes the recited training for the purpose of helping a user with hearing loss to discriminate between commonly confused higher frequency phonemes.

Regarding claim 40,
BASSON teaches a communication method for hearing impaired communications, comprising:
providing a speech training device (100 in fig. 1) to a hearing impaired user ([0017] teaches converting speech signals into a spectral feature which is then visually indicated to a hearing impaired user; also see [0022]).
Basson fails to expressly teach that the speech training device is configured to teach the hearing impaired user how to speak; and the further elements of the claim.
THOMSON teaches a training speech recognition system configured to teach the hearing impaired user how to speak (column 52:51-61 teaches, “ … a term may be added … for training by a module …In some embodiments, in addition to the term being added to the lexicon, an indication of how the term is to be pronounced may also be added to the lexicon.”);
providing the haptic output device to a hearing impaired user, the haptic output device configured to be releasably coupled to the hearing impaired user (col. 6:37-47 teaches device 104 or 106 as a wearable device which may be a watch or a glasses; col. 19:6-8 teaches that device 104,106 provides a haptic output);
	receiving, by the haptic output device, a speech input from a non-hearing impaired person (col. 19:1-8 teaches that either one or both devices 104 and 106 may be configured with capabilities for helping impaired users, therefore the system may be used for communication between two impaired users OR for communication between a non-impaired user and an impaired user; col. 7:32-36 teaches that device 106 provides audio from a microphone to device 104 and vice versa);
determining whether the speech input comprises one or more of a speech input signal and a non-speech input signal (col. 40:48-51 teach a decoder 510 which determines words, laughter and background noise);
upon determining that the speech input is a speech input signal, decoding the speech input signal to determine the words comprising the speech input signal (column 40:48-52 teaches that the decoder determines words and a series of words);
encoding the words comprising the speech input signal to create a first haptic output signal (column 19:3-9 that either/both 104, 106 is configured to provide tactile feedback thus teaching encoding for providing said haptic signal);
(col. 19:3-8 teaches that device 104 or 106 provides a tactile feedback to the user); and
actuating the actuator in response to the first haptic output signal, wherein actuating the actuator provides a first haptic sensation to the hearing impaired user (col. 19:6-8 teaches the vibration of buttons or generation of force feedback, thus teaching an actuator which is required for generating said vibrations of force feedback output).
	Before the effective filing date of the invention, it would have been obvious to modify Basson per the teachings of Thomson, providing haptic output capabilities, as thus would allow users of the Basson device having various disabilities and impairments to receive alerts and information without needing audible prompts.  

Regarding claims 38 and 41,
Thomson teaches that upon determining that the speech input is a non-speech signal, decoding the non-speech signal to determine the sounds comprising the non-speech signal(column 40:48-52 teaches that the decoder determines words and a series of words);
encoding the sounds comprising the non-speech input signal to create a second haptic output signal(column 19:3-9 that either/both 104, 106 is configured to provide tactile feedback thus teaching encoding for providing said haptic signal; at least the communication from device 104 corresponding to a first haptic output and the communication from device 106 corresponding to a second haptic output);
providing, by the haptic output device, the second haptic output signal to an actuator, the actuator in electrical communication with the haptic output device (col. 19:3-8 teaches that device 104 or 106 provides a tactile feedback to the user); and
	actuating the actuator in response to the second haptic output signal, wherein actuating the actuator provides a second haptic sensation to the hearing impaired user, wherein the second haptic sensation is different than the first haptic sensation (col. 19:6-8 teaches the vibration of buttons or generation of force feedback, thus teaching an actuator which is required for generating said vibrations of force feedback output).

Regarding claim 39,
Basson and Thomson each teach that encoding the speech input signal comprises translating the speech input signal into a haptic language (Basson teaches in [0041] that speech is separated and encoded; Thomson teaches in column 19:3-9 that either/both 104, 106 is configured to provide tactile feedback thus teaching encoding for providing said haptic signal).

Regarding claim 42,
Thomson teaches that the first haptic sensation comprises one or more of a first vibratory sensation and a first electrical sensation (col. 19:6-8 teaches the vibration of buttons or generation of force feedback, thus teaching an actuator which is required for generating said vibrations).

Regarding claim 43,
Thomson teaches that the second haptic sensation comprises one or more of a second vibratory sensation and a second electrical sensation (Thomson teaches communication between devices 104 and 106, thus teaching first and second communication signals; col. 19:6-8 teaches the vibration of buttons or generation of force feedback, thus teaching an actuator which is required for generating said vibrations).

Regarding claims 36 and 45,
Eagleman teaches that the haptic output device is releasably coupled to the hearing impaired user by one or more of a hook-and-loop coupling, an adhesive coupling, and an elastic coupling ([0025] teaches The fastener is preferably operable to be easily and/or repeatably fastened and unfastened manually by the user, and can include a hook-and-loop fastening mechanism, and/or any other suitable fastening mechanism, and/or can be operable to expand and contract (e.g., including an elastic element).

Regarding claims 37 and 46,
Eagleman teaches that the haptic output device is configured to contact skin of the hearing impaired user to maintain contact between the skin of the hearing impaired  ([0026] teaches Additionally or alternatively, the tactile interface devices can be configured to attach directly to a user (e.g., by suction, adhesive, etc.), preferably to one or more skin surfaces of the user.)

Regarding claim 47,
	BASSON teaches a communication method for hearing impaired communications, comprising:
providing a speech training device (100 in fig. 1) to a hearing impaired user ([0017] teaches converting speech signals into a spectral feature which is then visually indicated to a hearing impaired user; also see [0022]).
Basson fails to expressly teach that the speech training device is configured to teach the hearing impaired user how to speak; and the further elements of the claim.
THOMSON teaches a training speech recognition system configured to teach the hearing impaired user how to speak ( column 52:51-61 teaches, “ … a term may be added … for training by a module …In some embodiments, in addition to the term being added to the lexicon, an indication of how the term is to be pronounced may also be added to the lexicon.”)
providing the haptic output device to a hearing impaired user, the haptic output device configured to be releasably coupled to the hearing impaired user (col. 6:37-47 teaches device 104 or 106 as a wearable device which may be a watch or a glasses; col. 19:6-8 teaches that device 104,106 provides a haptic output);
	receiving, by the haptic output device, a speech input from a non-hearing impaired person, the speech input directed to the hearing impaired user (col. 19:1-8 teaches that either one or both devices 104 and 106 may be configured with capabilities for helping impaired users, therefore the system may be used for communication between two impaired users OR for communication between a non-impaired user and an impaired user; col. 7:32-36 teaches that device 106 provides audio from a microphone to device 104 and vice versa);
determining whether the speech input comprises one or more of a speech input signal and a non-speech input signal (col. 40:48-51 teach a decoder 510 which determines words, laughter and background noise);
upon determining that the speech input is a speech input signal, decoding the speech input signal to determine the words comprising the speech input signal (column 40:48-52 teaches that the decoder determines words and a series of words);
providing, by the haptic output device, the first haptic output signal to an actuator, the actuator in electrical communication with the haptic output device (col. 19:3-8 teaches that device 104 or 106 provides a tactile feedback to the user); and
actuating the actuator in response to the first haptic output signal, wherein actuating the actuator provides a first haptic sensation to the hearing impaired user (col. 19:6-8 teaches the vibration of buttons or generation of force feedback, thus teaching an actuator which is required for generating said vibrations of force feedback output).
	Before the effective filing date of the invention, it would have been obvious to modify Basson per the teachings of Thomson, providing haptic output capabilities, as thus would allow users of the Basson device having various disabilities and impairments to receive alerts and information without needing audible prompts.  

	EAGLEMAN teaches providing a training to the hearing impaired user, the training configured to teach the hearing impaired user how to interpret haptic sensations provided by a haptic output device ([0075] teaches promoting “provision of communications to the user, through an array of tactile interface devices… include[ing] rapidly training a user to learn to correctly identify speech components associated with haptic outputs provided through an array of tactile interface devices, by providing pre-recorded speech with time-locked haptic outputs through the array of tactile interface devices.)
Before the effective filing date of the invention, it would have been obvious to further modify the combined teachings of Basson and Thomson system such that it includes the recited training for the purpose of helping a user with hearing loss to discriminate between commonly confused higher frequency phonemes.

Regarding claim 48,
	Thomson teaches decoding a speech input signal from the speech input, the decoding comprising separating speech sounds from non-speech sounds (col. 40:48-51 teach a decoder 510 which determines words, laughter and background noise).



Regarding claim 49,
Thomson teaches encoding the words comprising the speech input signal to create a first haptic output signal (column 19:3-9 that either/both 104, 106 is configured to provide tactile feedback thus teaching encoding for providing said haptic signal).

Claims 20 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over BASSON (US Publication 2002/0161582), THOMSON (US Patent 10,388,272) and EAGLEMAN (US 2018/0233163) as applied to claims 15 and 40, and further in view of FLETCHER (US Publication 2009/0138270).
Regarding claims 20 and 44,
Basson, modified by Thomson and Eagleman, teaches the system of claims 15 and 40 but fails to further teach that the speech training device is configured to provide the hearing impaired user with images of a proper mouth position to facilitate proper enunciation.
 FLETCHER teaches that the speech training device is configured to provide the hearing impaired user with images of a proper mouth position to facilitate proper enunciation ([0001] teaches that the invention relates to providing speech therapy to the hearing and/or speech impaired;  [0010] teaches the provision of a computer screen to display at least one of a simulated mouth of a "normal speaker" whereby the user may learn to speak by reproducing on the simulated mouth patterns presented on the display).
.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BASSON (US Publication 2002/0161582) and THOMSON (US Patent 10,388,272) and EAGLEMAN (US 2018/0233163) as applied to claim 15, and further in view of CRUZ-HERNANDEZ (US Publication 2015/0070148).
Regarding claim 16,
  Basson modified by Thomson and Eagleman teaches the communication method of claim 15, but fails to expressly teach decoding a speech input signal from the speech input, the decoding comprising separating speech sounds from non-speech sounds.
CRUZ-HERNANDEZ teaches that the haptic output device decodes a speech input signal from the speech input, the decoding comprising separating speech sounds from non-speech sounds ([0071] teaches analyzing a signal by identifying speech and non-speech; [0076] teaches generating haptic effects associated with a first speaker and producing only haptic effects from the desired sources.)
	Before the effective filing date of the invention, it would have been obvious to further modify Basson per the teachings of Cruz-Hernandez, decoding speech input as recited, for the purpose of preventing the haptic feedback from being overwhelming to the wearer.
Regarding claim 17,
	Basson and Thomson further teach encoding the speech sounds of the speech input signal to create the haptic output signal (Basson teaches in [0041] that speech is separated and encoded; Thomson teaches in column 19:3-9 that either/both 104, 106 is configured to provide tactile feedback thus teaching encoding for providing said haptic signal).

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over BASSON (US Publication 2002/0161582), THOMSON (US Patent 10,388,272), EAGLEMAN (US 2018/0233163) and CRUZ-HERNANDEZ (US Publication 2015/0070148) as applied to claim 17 and further in view of FLAHERTY (US 2011/0187498).
Regarding claim 18,
	Basson (modified) teaches the communication method of claim 17, but fails to further teach that the haptic sensation provided is a vibratory sensation.
	FLAHERTY teaches that the haptic sensation provided is a vibratory sensation ([0024] teaches that a haptic effect may be vibratory.)
	Before the effective filing date of the invention, it would have been obvious to further modify Basson per the teachings of Flaherty, for the purpose of communicating information without disturbing neighbors and while still being perceptible by the wearer.



Regarding claim 19,
	Flaherty teaches that the haptic sensation provided is an electrical sensation ([0024] teaches that haptic output may be vibratory, pulse or another touch sensation, at least the another touch sensation is interpreted as corresponding to an “electric sensation”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIONNE PENDLETON/Primary Examiner, Art Unit 2689